20 F.3d 397
RESOLUTION TRUST CORP., Plaintiff,v.DUNMAR CORP. and Michael D. Jones, Defendants-Counterclaim Plaintiffs,The First F.A., Defendant-Counterclaim Defendant,Sherman Dantzler and Jack Shirek, Defendants,andThe First F.A. of Orlando and Resolution Trust Corp.,Counter-Defendants.Michael D. JONES;  Robert S. Guskiewicz;  R.S. Futch, Jr.,Plaintiffs-Appellants,v.RESOLUTION TRUST CORP., Defendant-Third Party Plaintiff-Appellee,v.Philip DONLEVY;  William Crawford;  Robert Stone, Defendants,v.SEMINOLE FLYING AND SOARING, INC., and The First F.A. ofOrlando, Third Party Defendants.RESOLUTION TRUST CORP., Plaintiff-Counter Defendant-Appellee,v.LAKE PICKETT, LTD., a Florida Limited Partnership;  MichaelD. Jones, as general partner, d/b/a Lake Pickett, Ltd., aFlorida Limited Partnership;  Michael D. Jones, individuallyand as Trustee, Defendants-Counter-Plaintiffs-Appellants,The First F.A. of Orlando, Defendant.
No. 91-3924.
United States Court of Appeals,Eleventh Circuit.
April 12, 1994.

Broad and Cassel, Brenda Lee London, Robert D. Gatton, Orlando, FL, for appellants.
Giles, Hedrick & Robinson, P.A., Orlando, FL, E. Givens Goodspeed, Kirk K. Van Tine, Baker & Botts, Washington, DC, for appellees.
Appeal from the United States District Court for the Middle District of Florida (Nos. 89-205-Civ-Orl-19, 89-207-Civ-Orl-19, 89-208-Civ-Orl-19), Patricia C. Fawsett, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 23, 1993, 11th Cir., 1993, 7 F.3d 1006)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.